ORDER
PER CURIAM.
Dean M. Willis appeals from the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. Mr. Willis was charged by information *746with first degree murder, section 565.020 RSMo 2000, and armed criminal action, section 571.015 RSMo 2000.
A jury found Mr. Willis guilty of both crimes, and he was sentenced to consecutive terms of life in prison without probation and life in prison, respectively. His convictions were affirmed on appeal. State v. Willis, 39 S.W.3d (Mo.App. W.D.1999). Mr. Willis contends that trial counsel was ineffective because counsel failed to (1) file a motion to suppress Mr. Willis’ statements to the police and the evidence discovered as a result of those statements and (2) take curative action after a juror slept during a portion of the trial.
The judgment of the motion court is affirmed. Rule 84.16(b)